Name: Commission Implementing Decision (EU) 2017/722 of 20 April 2017 concerning the extension of the action taken by the Netherlands on the making available on the market and use of the biocidal product VectoMaxFG in accordance with Article 55(1) of Regulation (EU) No 528/2012 of the European Parliament and of the Council (notified under document C(2017) 2436)
 Type: Decision_IMPL
 Subject Matter: chemistry;  Europe;  means of agricultural production;  marketing
 Date Published: 2017-04-22

 22.4.2017 EN Official Journal of the European Union L 106/14 COMMISSION IMPLEMENTING DECISION (EU) 2017/722 of 20 April 2017 concerning the extension of the action taken by the Netherlands on the making available on the market and use of the biocidal product VectoMaxFG in accordance with Article 55(1) of Regulation (EU) No 528/2012 of the European Parliament and of the Council (notified under document C(2017) 2436) (Only the Dutch text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1), and in particular the third subparagraph of Article 55(1) thereof, Whereas: (1) On 13 September 2016, the Netherlands adopted a decision in accordance with the first subparagraph of Article 55(1) of Regulation (EU) No 528/2012, to permit until 1 November 2016 the making available on the market and use of the biocidal product VectoMaxFG for the control by certified operators of larvae from invasive exotic mosquitoes, Aedes albopictus and Aedes japonicus (the action). (2) VectoMaxFG contains Bacillus thuringiensis subsp. israelensis serotype H14, strain AM65-52 and Bacillus sphaericus subsp. 2362, strain ABTS-1743 as active substances for use in product type 18 as described in Annex V to Regulation (EU) No 528/2012. (3) On 5 December 2016, the Commission received a reasoned request from the Netherlands in accordance with the third subparagraph of Article 55(1) of Regulation (EU) No 528/2012 to extend the action. (4) Commission Implementing Decision (EU) 2016/714 (2) previously allowed the Netherlands to extend the temporary action on the making available on the market and use of two other biocidal products, VectoBacWG and Aqua-K-Othrine. That decision recognised that no appropriate alternative products for vector mosquito control were available in the Netherlands. (5) According to the information provided by the Netherlands, the measure covered by Implementing Decision (EU) 2016/714 was necessary in order to protect public health since these mosquitoes, found in the Netherlands on the premises of tyre-trading companies, graveyards and allotment gardens, can be vectors for tropical diseases, like dengue and chikungunya. Further monitoring in 2016 by the Netherlands revealed the presence of mosquitoes also at a lorry-recycling company and in a residential area. (6) The Netherlands stated that the products covered by Implementing Decision (EU) 2016/714 are not sufficient to control the mosquito larvae in areas where mosquitoes may thrive and where longer-lasting residual effectiveness is needed. Appropriate control in these areas is essential to prevent the abovementioned public health concerns, as eggs and larvae can flow to other locations. Therefore, the request referred to in recital 3 was based on the argument that the application of VectoMaxFG, which is a granulate formulation, in combination with VectoBacWG is essential in order to effectively counter the development of mosquito larvae. (7) As the lack of appropriate control of the mosquito larvae which cannot be contained by other means might lead to a danger to public health, it is appropriate to allow the Netherlands to extend the action under certain conditions. (8) The measure provided for in this Decision is in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 The Netherlands may extend for a total period not exceeding 550 days the action to make available on the market and use the biocidal product VectoMaxFG for vector mosquito control by certified operators and under the supervision of the competent authority. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 20 April 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 167, 27.6.2012, p. 1. (2) Commission Implementing Decision (EU) 2016/714 of 11 May 2016 concerning the extension of the action taken by the Netherlands on the making available on the market and use of the biocidal products VectoBacWG and Aqua-K-Othrine in accordance with Article 55(1) of Regulation (EU) No 528/2012 of the European Parliament and of the Council (OJ L 125, 13.5.2016, p. 14).